Exhibit 10.1

UNIT REPURCHASE, RELEASE AND SETTLEMENT AGREEMENT

THIS AGREEMENT (the “Agreement”) and the unit repurchase, release and settlement
described hereunder is effective as of the 28th day of February, 2012
(“Effective Date”), by and between Addy Entertainment, LLC, a Wyoming limited
liability company, (“Seller”) and Evitts Resorts, LLC a Maryland limited
liability company (the “Buyer” and the “Company”).

WHEREAS, Seller is the owner and holder of record of 32,234 uncertificated
membership units, representing 15% of the issued and outstanding membership
units of the Company (“Units”); and

WHEREAS, the Company desires to purchase and Seller desires to sell all of
Seller’s units and interests in the Company;

NOW, THEREFORE, in consideration of the foregoing and of all the mutual
covenants, representations and warranties contained herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1. REPURCHASE AND SALE OF SHARES

Subject to the terms and conditions of this Agreement, the Buyer, in reliance
upon the representations, warranties and covenants of the Seller, shall
repurchase from the Seller, and the Seller shall sell, assign, transfer and
deliver to the Buyer upon execution of this Agreement, all of the Units.

2. PURCHASE PRICE AND TERMS

The aggregate Purchase Price to be paid by the Buyer to the Seller in full
consideration for the Units shall be $590,000 (“Repurchase Price”), which
repurchase price has been established by the mutual agreement of the Seller and
the Buyer. Subject to the satisfaction of the Conditions to Closing set forth in
Section 6 herein, the Agreement shall be executed, and the Repurchase Price
shall be paid to Seller via wire transfer, within five (5) business days after
Buyer receives a Notice of License Award from the Maryland Lottery Commission
pertaining to the Rocky Gap Resort and Golf Course (the “Closing”).

3. RELEASE AND SETTLEMENT. In consideration of the mutual releases and promises
contained below, as well as for the other consideration outlined in this
Agreement:

3.1 Release of Seller. Buyer hereby releases, acquits and discharges Seller,
together with its owner, member, agents, servants, attorneys, insurers,
successors and assigns, each of them jointly and severally, of and from any and
all liability for claims, demands, obligations, actions, causes of action,
damages, costs, debts, liabilities, expenses, and compensation, of any nature
whether known or unknown, foreseen or unforeseen, that could have been made and
that accrued or arose out of facts preceding the date of this Agreement. Buyer
agrees to not institute or participate in any lawsuit or proceeding relating in
any way to any of its relationship with Seller or the termination of such
relationship.



--------------------------------------------------------------------------------

3.2 Release of Buyer. Seller hereby releases, acquits and discharges Buyer,
together with its owner, member, officers, directors, agents, servants,
attorneys, insurers, successors and assigns, each of them jointly and severally,
of and from any and all liability for claims, demands, obligations, actions,
causes of action, damages, costs, debts, liabilities, expenses, and
compensation, of any nature whether known or unknown, foreseen or unforeseen,
that could have been made and that accrued or arose out of facts preceding the
date of this Agreement. Seller agrees not to institute or participate in any
lawsuit or proceeding relating in any way to any of their relationships with
Buyer or the termination of such relationships including, but not limited to,
all claims as a shareholder for breach of any fiduciary duties.

4. REPRESENTATIONS AND WARRANTIES OF SELLER

4.1 Organization; Authorization. Seller is duly organized and validly existing
in good standing under the applicable laws of the state in which it is
organized. Seller has the right, power, legal capacity and authority to enter
into and perform his obligations under this Agreement, and no approvals or
consents of any other persons are necessary in connection herewith. This
Agreement has been duly and validly executed and delivered by the Seller and
constitutes the valid and legally binding obligation of the Seller, enforceable
in accordance with its terms.

4.2 Effect of Agreement. The execution, delivery and performance of this
Agreement and the consummation of the transaction contemplated thereby by Seller
will not: (i) result in any violation, default or breach of any provision of any
instrument, judgment, order, writ, decree, contract or agreement relating to the
Units, any instrument, contract or agreement by which Seller is bound, or any
judgment, order, writ or decree by which Seller is bound; or (ii) require any
notice or consent under any such provision. Seller will not be in default or
breach under any instrument, judgment, order, writ, decree, contract or
agreement relating to the Units to which Seller is a party or by which Seller is
bound.

4.3 Tax Consequences. Seller understands and acknowledges that sale of the Units
at the Repurchase Price, pursuant to the terms described above, may result in
taxable consequences to Seller during the tax year ending December 31, 2012 and
which are Seller’s sole obligation and responsibility.

4.4 No Litigation. There is no action, suit, proceeding or investigation pending
or, to Seller’s knowledge, currently threatened against Seller in connection
with Seller’s ownership of the Units, nor is Seller aware of any facts that
might result in any such action, suit, proceeding or investigation. There is no
action, suit, proceeding or investigation by Seller currently pending or that
Seller intends to initiate that relates to the Units or otherwise relates to the
Company.

4.5 Title to Units. Seller is the sole owner, beneficially and of record, of all
the Units free and clear of all liens, pledges, encumbrances, security
agreements, equities, options, claims, charges and restrictions. Seller has full
power to transfer the Units to the Buyer without obtaining the consent or
approval of any other person or governmental authority. The Units comprise all
of the units of the Company that Seller purchased pursuant to the Limited
Liability Company Agreement of Evitts Resort, LLC, executed by and between Lakes
Maryland Development, LLC and Addy Entertainment LLC.

 

2



--------------------------------------------------------------------------------

4.6 Seller’s Understanding of Buyer. In connection with the sale of the Units to
the Buyer, the Seller further represents and warrants to the Buyer that the
Seller is aware that:

(a) Buyer’s board of directors and management, which will authorize the
execution of this Agreement on behalf of Buyer, are well informed about the
operations and management of the Company;

(b) Buyer’s board of directors and management are experienced and knowledgeable
in financial and business matters;

(c) Buyer’s board of directors and management recommend that the Buyer
repurchase the Units for the Repurchase Price, in part, because of their
knowledge about the Company.

4.7 Seller’s Knowledge and Disclosures. The Seller further represents and
warrants to the Buyer that the Seller:

(a) has had the opportunity to review all relevant information about the Company
including, without limitation, shareholder records, minute books, financial
statements, and any other information which they desired to review in
conjunction with this Agreement;

(b) is experienced and knowledgeable in financial and business matters;

(c) is capable of evaluating the merits and risks of selling the Units at the
stated Repurchase Price; and

(d) does not need or desire the assistance of a knowledgeable representative to
aid in the evaluation of such risks, including the risk that the value of the
Units may increase or decrease substantially from the Repurchase Price in the
foreseeable future.

4.8 Comprehension of Agreement. Other than stated herein, the Seller warrants
that: (i) no promise or inducement has been offered for this Agreement; (ii) the
Agreement is executed without reliance upon any statement or representation of
the Company or its representatives concerning the value of the Company or the
Units; (iii) the undersigned is legally competent to execute this Agreement and
accept full responsibility therefore; and (iv) the undersigned fully understands
this Agreement and has been advised by counsel of the consequences of signing
this Agreement.

4.9 Other Information. None of the information and documents which have been or
may be furnished by the Seller and none of Seller’s representations to the Buyer
or to any of Buyer’s representatives, in connection with the transactions
contemplated by this Agreement, is or will be materially false or misleading or
contains or will contain any material misstatements of fact or omits or will
omit any material fact necessary to be stated in order to make the statements
therein not misleading.

 

3



--------------------------------------------------------------------------------

4.10 Contracts. Attached hereto as Schedule 4.10 are true and correct copies of
all written contracts, and a summary of all oral contracts, entered into by the
Company, or by Seller on behalf of the Company. There are no contracts entered
into by the Company, or by Seller on behalf of the Company, that are not
terminable at Closing.

4.11 Further Assurances. Seller shall, at the request of Buyer execute,
acknowledge and deliver to Buyer, without further consideration, all such
further documents, and take such other action, as such party may reasonably
request to transfer to and vest in Buyer and protect its right, title and
interest in the Units.

5. REPRESENTATIONS AND WARRANTIES OF BUYER

5.1 Authorization of Agreement and Enforceability. This Agreement has been duly
and validly executed and delivered by the Buyer and constitutes the valid and
legally binding obligation of the Buyer, enforceable in accordance with its
terms. Buyer has the right, power, legal capacity and authority to enter into
and perform her obligations under this Agreement, and no approvals or consents
of any other persons are necessary in connection herewith.

5.2 Effect of Agreement. The execution, delivery and performance of this
Agreement and the consummation of the transaction contemplated thereby by Buyer
will not: (i) result in any violation, default or breach of any provision of any
instrument, judgment, order, writ, decree, contract or agreement relating to the
Units, any instrument, contract or agreement by which Buyer is bound, or any
judgment, order, writ or decree by which Buyer is bound; or (ii) require any
notice or consent under any such provision. Buyer will not be in default or
breach under any instrument, judgment, order, writ, decree, contract or
agreement relating to the Units to which Buyer is a party or by which Buyer is
bound.

5.3 Other Information. None of the information and documents which have been or
may be furnished by the Buyer and none of Buyer’s representations to the Seller
or to any of Seller’s representatives, in connection with the transactions
contemplated by this Agreement, is or will be materially false or misleading or
contains or will contain any material misstatements of fact or omits or will
omit any material fact necessary to be stated in order to make the statements
therein not misleading.

 

4



--------------------------------------------------------------------------------

6. CONDITIONS TO CLOSING. The Closing of the transaction contemplated by this
Agreement shall be conditioned upon the following:

 

  (a) Approval by the Parties’ governing boards;

 

  (b) Approval by the Maryland Lottery Commission, if required;

 

  (c) Resignation of William Correa and Enrique Melendez as officers, managers
and governors of the Company; and

 

  (d) There shall be no default under this Agreement.

7. INDEMNIFICATION

7.1 Seller’s Indemnity Obligations. Seller shall indemnify, defend, and hold
harmless the Buyer or any of its directors, officers, agents, employees,
advisors, or attorneys against and in respect of the same, and in respect of any
and all claims, demands, losses, costs, expenses, obligations, liabilities,
damages, recoveries, and deficiencies, including interest, penalties and
reasonable attorney’s fees, that the Buyer may incur or suffer, which arise,
result from, or relate to: (a) any breach of, or failure by the Seller to
perform, any of their covenants, representations, warranties or agreements in
this Agreement or to be furnished by the Seller under this Agreement; or (b) any
of the vendors, consultants or contractors Seller retained on behalf of the
Company and/or Seller on or before the Effective Date.

7.2 Buyer’s Indemnity Obligations. Buyer shall indemnify, defend, and hold
harmless the Seller or any of their agents, attorneys, or advisors against and
in respect to the same, and in respect to any and all claims, demands, losses,
costs, expenses, obligations, liabilities, damages, recoveries, and
deficiencies, including interest, penalties and reasonable attorney’s fees, that
the Seller shall incur or suffer which arise, result from, or relate to: (a) any
breach of, or failure by the Buyer to perform, any of their covenants,
representations, warranties or agreements in this Agreement or to be furnished
by the Buyer under this Agreement; or (b) any of the vendors, consultants or
contractors Buyer retained on behalf of the Company and/or Buyer after the
Effective Date.

8. GENERAL

8.1 Expenses. Whether or not the transaction contemplated by this Agreement is
consummated, the Buyer and the Seller shall pay their own respective expenses
and the fees and expenses of their respective counsel, accountants and other
experts, except as otherwise provided herein.

8.2 Attorneys’ Fees. If any legal action or other proceeding is brought to
enforce this Agreement or because of an alleged dispute, breach, default or
misrepresentation in connection with any provisions of this Agreement, the party
that ultimately prevails in the matter shall be entitled to recover reasonable
attorneys’ fees and other costs incurred in that action or proceeding, in
addition to any other relief to which it or they may be entitled.

 

5



--------------------------------------------------------------------------------

8.3 Survival of Representations and Warranties. Each party hereto covenants and
agrees that the representations, warranties, covenants, and agreements set forth
in this Agreement shall survive the execution of this Agreement.

8.4 Waivers. No action taken pursuant to this Agreement, including an
investigation by or on behalf of either party, shall be deemed to constitute a
waiver of the party taking such action or compliance with any representation,
warranty, covenant, or agreement contained herein. The waiver by either party
hereto of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any subsequent breach.

8.5 Binding Effect; Benefits. This Agreement shall inure to the benefit of the
parties hereto and shall be binding upon the parties hereto and their respective
heirs, successors and assigns. Except as otherwise set forth herein, nothing in
this Agreement, expressed or implied, is intended to confer on any person other
than the parties hereto and their respective heirs, successors or assigns any
rights, remedies, obligations or other liabilities under or by reason of this
Agreement.

8.6 Notices. All notices, requests, demands or other communications which are
required to be or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered in person or transmitted
by telefax or upon receipt after dispatch by certified or registered first class
mail, postage prepaid, return receipt requested, to the party to whom the same
is so given or made:

 

8.6.1 If to the Buyer, to:    Evitts Resorts, LLC    c/o Lakes Maryland
Development, LLC    Attn: Timothy J. Cope, President    130 Cheshire Lane, Suite
101    Minnetonka, Minnesota 55305    Fax: (952) 449-9353 8.6.2 If to the
Seller, to:    Addy Entertainment, LLC    Attn: William Correa, Manager    6221
Riverside Drive, Suite 106    Irving, Texas 75039   

or to such other address as such party shall have specified by notice to the
other party hereto.

8.7 Entire Agreement. This Agreement supersedes all prior agreements and
understandings, oral and written, between the parties hereto with respect to the
subject matter hereof and cannot be changed or terminated orally, and this
Agreement constitutes the entire agreement of the parties as to the matters set
forth herein.

8.8 Headings. The article and section and other headings contained in this
Agreement are for reference purposes only and shall not be deemed to be a part
of this Agreement or to affect the meaning or interpretation of this Agreement.

 

6



--------------------------------------------------------------------------------

8.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which, when executed, shall be deemed to be an original, and all of
which together shall be deemed to be one and the same instrument. A telecopied
signature shall be deemed an original signature.

8.10 Governing Law. This Agreement shall be construed as to both validity and
performance and governed by and enforced in accordance with the laws of the
State of Minnesota, without giving effect to the choice of law principles
thereof.

8.11 Severability. If any term, covenant, condition or provision of this
Agreement or the application thereof to any circumstances shall be invalid or
unenforceable to any extent, the remaining terms, covenants, conditions and
provisions of this Agreement shall be not affected thereby and each remaining
term, covenant, condition, and provision of this Agreement shall be valid and
shall be enforceable to the fullest extent permitted by law.

 

8.12 Confidentiality. Each party agrees to:

(a) treat the terms of this Agreement as forever confidential;

(b) refrain from disclosing the existence or terms of this Agreement to anyone;
or

(c) make reference to the other party in any communications, advertisements,
marketing materials, or contacts with third parties.

Notwithstanding the foregoing a party may disclose the terms of this Agreement:
(a) to attorneys, accountants, or tax advisors; (b) as may be required by law
(including, without limitation, federal or state securities laws); or (c) with
the prior written agreement of the non-disclosing party.

IN WITNESS WHEREOF, the parties have caused this Agreement effective as of the
date referenced above.

 

SELLER:    BUYER: ADDY ENTERTAINMENT, LLC    EVITTS RESORTS, LLC By: William
Correa    By: Timothy J. Cope Its: Manager    Its: President

 

7